2014 WI 28

                  SUPREME COURT              OF    WISCONSIN
CASE NO.:               2012AP320
COMPLETE TITLE:         Sharon A. Waranka Individually and as Personal
                        Representative of the Estate of Nicholas
                        Waranka,
                                  Plaintiff-Appellant,
                             v.
                        Wadena Insurance Company, Auto Owners Insurance
                        Company,
                        Michael Eidenberger, Larry Neman and American
                        Family
                        Mutual Insurance Company,
                                  Defendants-Respondents,
                        State Farm Mutual Automobile Insurance Company,
                        Scott R.
                        Brewer, Zachary G. Nelson, Mark Jonas,
                                  Defendants-Respondents-Petitioners,
                        State Farm Fire and Casualty Company,
                                  Defendant.




                           REVIEW OF A DECISION OF    THE COURT OF APPEALS
                                  348 Wis. 2d 111,    832 N.W.2d 133
                                    (Ct. App. 2013    – Published)
                                       PDC No: 2013 WI App 56

OPINION FILED:          June 3, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 20, 2014

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Ozaukee
   JUDGE:               Paul V. Malloy

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
       For        the   defendants-respondents-petitioners,          there   were
briefs by James O. Conway, Corrado Cirillo, and Olsen, Kloet,
Gunderson         &   Conway,   Sheboygan,   and   oral   argument   by   Corrado
Cirillo.
    For the plaintiff-appellant, the cause was argued by Susan
R. Tyndall, with whom on the brief was Robert L. Jaskulski and
Habush Habush & Rottier, S.C., Milwaukee.




                                2
                                                                     2014 WI 28
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.     2012AP320
(L.C. No.   2010CV219)

STATE OF WISCONSIN                        :            IN SUPREME COURT

Sharon A. Waranka Individually and as Personal
Representative of the Estate of Nicholas
Waranka,

            Plaintiff-Appellant,

      v.

Wadena Insurance Company, Auto Owners Insurance
Company, Michael Eidenberger, Larry Neman and
                                                                 FILED
American Family Mutual Insurance Company,
                                                             JUN 3, 2014
            Defendants-Respondents,
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
State Farm Mutual Automobile Insurance Company,
Scott R. Brewer, Zachary G. Nelson, Mark Jonas,

            Defendants-Respondents-Petitioners,

State Farm Fire and Casualty Company,

            Defendant.




      REVIEW of a decision of the Court of Appeals.            Affirmed.



      ¶1    ANN WALSH BRADLEY, J. Petitioners, State Farm Mutual

Automobile     Insurance   Company,   Scott   R.     Brewer,      Zachary       G.

Nelson, and Mark Jonas (collectively referred to as State Farm)
seek review of that part of a published decision of the court of
                                                                     No. 2012AP320



appeals that reversed the circuit court's order in this wrongful

death action.1        The circuit court determined that the wrongful

death damage limitations applied to an action brought by the

plaintiff, Sharon A. Waranka (Waranka), seeking recovery for the

out-of-state      death   of    her    husband.          The    court    of    appeals

disagreed.       It concluded that because the damage limitations in

Wis. Stat. § 895.04 (2011-12)2 must be read together with the

wrongful death statute, Wis. Stat. § 895.03, and because the

latter    expressly    provides       that   it   does    not    apply    to    deaths

caused    out    of   state,     the    Wisconsin    wrongful        death     damage

limitations do not apply.

     ¶2      State Farm argues that Wis. Stat. § 895.04, which

sets a monetary cap on the amount of non-economic damages a

plaintiff can recover in a wrongful                 death action,         can apply

independently      from   Wisconsin's        wrongful      death    statute,      Wis.

Stat. § 895.03.        According to State Farm, Michigan law, which

does not set a cap on the amount of recoverable damages, is

inapplicable. It asserts that when a conflict of laws analysis
is conducted, the lack of significant ties to Michigan militates

in favor of applying Wisconsin law.

     ¶3     We    conclude     that    the   limitations       on   wrongful     death

actions in Wis. Stat. § 895.04 necessarily refer to wrongful

     1
       Waranka v. Wadena Ins. Co., 2013 WI App 56, 348 Wis. 2d
111, 832 N.W.2d 133 (reversing in part, affirming in part an
order of the circuit court for Ozaukee County, Paul V. Malloy,
Judge).
     2
       All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.

                                         2
                                                                           No. 2012AP320



death actions created by Wis. Stat. § 895.03.                            The language of

the     statutes,       our    case    law          interpreting     both      Wis.    Stat.

§§ 895.03 and 895.04, their statutory history, and the canon of

statutory construction, in pari materia,3 dictate that Wis. Stat.

§ 895.04 cannot be applied separately from Wis. Stat. § 895.03.

       ¶4       We further conclude that because Wis. Stat. § 895.03

does not apply to deaths caused outside the state of Wisconsin,

there      is   no    conflict     between          Wisconsin     law    and    Michigan's

wrongful death statute.               Only Michigan's wrongful death statute

applies here and thus we need not undertake a conflict of laws

analysis.        Accordingly, we affirm the court of appeals.

                                                I

       ¶5       Nicholas      Waranka,      a       Wisconsin      resident,      went     on

vacation to an annual snowmobile event in Michigan.                             The event,

called "Rubbish Run," was held by patrons and friends of Port

Washington         Yamaha,    a   snowmobile          dealership        located   in     Port

Washington, Wisconsin.             It was attended primarily by Wisconsin

residents.
       ¶6       On the morning of January 30, 2009, Nicholas joined

nine       other     individuals      for    a       snowmobile     ride    through      the

Hiawatha National Forest.                During that ride, they came upon a

snow embankment.           The first four riders avoided it. However, the

remaining riders struck the embankment, lost control of their




       3
       In pari materia literally means "[o]n the same subject;
relating to the same matter."    State v. Bobby G., 2007 WI 77,
¶127 n.3, 301 Wis. 2d 531, 734 N.W.2d 81.
                                                3
                                                                            No. 2012AP320



vehicles, and collided.         Nicholas and another individual died as

a result of the injuries they sustained in the collision.

      ¶7   Nicholas was survived by his wife, Sharon Waranka, and

his daughter.      Waranka filed a lawsuit in Ozaukee County, on

behalf of herself and as a representative of Nicholas' estate,

against several of the individuals who were part of the group

that went riding that morning and the various insurance carriers

providing coverage for the snowmobiles.                      It is undisputed that

each of the individual defendants is a resident of Wisconsin and

that three of the five insurance carriers named as defendants

insured snowmobiles garaged in Wisconsin pursuant to policies

issued in Wisconsin.

      ¶8   Waranka alleged that the individual defendants were

negligent in the operation of their snowmobiles and that their

negligence   led   to    Nicholas'       death.          She     sought       damages   for

Nicholas' medical, funeral, and burial expenses, Nicholas' pain

and   suffering,   the       loss   of       services      and    financial        support

suffered by his survivors, the loss of parental training and
guidance   suffered     by    his   daughter,        and       loss    of     society   and

companionship.

      ¶9   Waranka moved for a declaratory order determining that

Michigan's   Wrongful     Death     Act,         Mich.   Comp.        Laws    § 600.2922,4


      4
       Michigan    Comp.       Laws      §       600.2922,       in     relevant      part,
provides:

      (1) Whenever the death of a person, injuries resulting
      in death, or death as described in section 2922a shall
      be caused by wrongful act, neglect, or fault of
      another, and the act, neglect, or fault is such as
                                             4
                                                    No. 2012AP320



applied to the damage issues in her lawsuit.     She asserted that

Michigan law governed damages because Wisconsin's wrongful death

statute, Wis. Stat. § 895.03,5 does not apply to deaths caused

outside the state of Wisconsin.      She explained that a conflict

of laws analysis was not needed because the statutes did not

conflict.    A cause of action existed only under Michigan law.


    would, if death had not ensued, have entitled the
    party injured to maintain an action and recover
    damages, the person who or the corporation that would
    have been liable, if death had not ensued, shall be
    liable to an action for damages, notwithstanding the
    death of the person injured or death as described in
    section 2922a, and although the death was caused under
    circumstances that constitute a felony.

    . . . .

    (6) In every action under this section, the court or
    jury may award damages as the court or jury shall
    consider   fair   and   equitable,   under  all   the
    circumstances including reasonable medical, hospital,
    funeral, and burial expenses for which the estate is
    liable; reasonable compensation for the pain and
    suffering, while conscious, undergone by the deceased
    during the period intervening between the time of the
    injury and death; and damages for the loss of
    financial support and the loss of the society and
    companionship of the deceased. . . .
    5
        Wisconsin Stat. § 895.03 states:

    Whenever the death of a person shall be caused by a
    wrongful act, neglect or default and the act, neglect
    or default is such as would, if death had not ensued,
    have entitled the party injured to maintain an action
    and recover damages in respect thereof, then and in
    every such case the person who would have been liable,
    if death had not ensued, shall be liable to an action
    for damages notwithstanding the death of the person
    injured; provided, that such action shall be brought
    for a death caused in this state.

                                 5
                                                                                No. 2012AP320



In the alternative, Waranka contended that even if the court

were       to   conduct      a    conflict       of     laws      analysis     on     the    damage

issues, Michigan law would apply.

       ¶10        State Farm6 asserted that Wisconsin law should govern

the    damage       issues        in    this    case.          It    argued     that       although

Wisconsin's wrongful death statute, Wis. Stat. § 895.03, did not

apply, Waranka could still bring an action under Wis. Stat.

§ 895.04,          which    limits       damages        in     wrongful       death       cases    to

$350,000.          According to State Farm, there was no reason to apply

Michigan law because the case was brought in Wisconsin and it

lacked significant contacts with Michigan.

       ¶11        The    circuit       court    issued       an     order    stating        that   it

would       recognize       the    cause       of   action        under     Mich.     Comp.       Laws

§ 600.2922(1), but that Wisconsin law would apply to the damage

issues       in    the     case.        It     later    denied       Waranka's        motion       for

reconsideration.

       ¶12        Waranka filed an interlocutory appeal, arguing that

Wis.       Stat.    §    895.04,       which    governs        the    terms    and     limits      of
wrongful          death     actions,         could      not       apply      separately           from

Wisconsin's             wrongful       death     statute,         Wis.      Stat.     §     895.03.

Accordingly, she asserted that Michigan law should apply to the

issue of damages.

       ¶13        The court of appeals agreed with the circuit court

that because Wisconsin's wrongful death statute does not apply

to deaths caused in another state, Michigan's wrongful death

       6
       In the circuit court defendant Nelson took no position on
whether Wisconsin law should apply to the issue of damages.
                                                    6
                                                                         No. 2012AP320



statute applied to Waranka's action.                      Waranka v. Wadena Ins.

Co., 2013 WI App 56,             ¶7, 348 Wis. 2d 111, 832 N.W.2d 133.

However, it disagreed with the circuit court's analysis of the

damages issue.        It referenced the canon of construction that

statutes passed in the same legislative act and on the same

subject must be construed together, and noted that Wis. Stat.

§§ 895.03     and    895.04      were    created        together.         Id.      at    ¶9.

Accordingly, the court of appeals determined that the provisions

in   Wis.    Stat.   § 895.04         governing     the       terms    and    limits      of

wrongful     death   actions     could     not     be    applied      separately        from

Wisconsin's wrongful death statute, Wis. Stat. § 895.03.                            Id. at

¶12.

       ¶14   Because Wisconsin's wrongful death laws did not apply,

the court of appeals reasoned that there was no conflict with

Michigan's wrongful death statute and that no conflict of laws

analysis was necessary.           Id. at ¶16.           Accordingly, it determined

that   the   Michigan     law    on     wrongful    death      would     apply     in   its

entirety.     Id.
                                           II

       ¶15   In   this    case    we    are     asked    to    address       two   issues.

First, we are asked to determine whether Wis. Stat. § 895.04,

governing the terms and limits of wrongful death actions, can be

applied separately from Wisconsin's wrongful death statute, Wis.

Stat. § 895.03.          Statutory interpretation is a question of law

that we review independently of the determinations rendered by

the circuit court and the court of appeals.                       Petta v. ABC Ins.
Co., 2005 WI 18, ¶12, 278 Wis. 2d 251, 692 N.W.2d 639.
                                           7
                                                                             No. 2012AP320



       ¶16    Second, we are asked to determine whether Wisconsin or

Michigan      law     applies     to     the       issue     of    damages.           Such     a

determination also presents a question of law that we review

independently        of   the    determinations            rendered     by     the    circuit

court and the court of appeals.                    Drinkwater v. Am. Family Mut.

Ins. Co., 2006 WI 56, ¶14, 290 Wis. 2d 642, 714 N.W.2d 568.

                                           III

       ¶17    We    begin   by    addressing        the     interpretations           of    Wis.

Stat. §§ 895.03 and 895.04.                    Statutory interpretation focuses

initially on the language of the statute.                          State ex rel. Kalal

v. Circuit Court, 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d
110.     We    consider     the    language         in     the    context     in     which    it

appears.      Klemm v. Am. Transmission Co., 2011 WI 37, ¶18, 333
Wis. 2d 580, 798 N.W.2d 223.                       We also examine our case law

interpreting the statute and its statutory history.                                Nowell v.

City of Wausau, 2013 WI 88, ¶21, 351 Wis. 2d 1, 838 N.W.2d 852;

Richards v. Badger Mut. Ins. Co., 2008 WI 52, ¶22, 309 Wis. 2d
541, 749 N.W.2d 581.              Our inquiry is guided by the canon of
statutory construction, in pari materia, that statutes passed in

the same legislative act on the same subject must be construed

together.      City of Menasha v. WERC, 2011 WI App 108, ¶11, 335
Wis. 2d 250, 802 N.W.2d 531.

       ¶18    In    Wisconsin     the    right       to    bring    suit     for     wrongful

death is governed by Wis. Stat. §§ 895.03 and 895.04.                              Cogger v.

Trudell, 35 Wis. 2d 350, 353, 151 N.W.2d 146 (1967).                                       It is

undisputed         that   the    plain    language          of    the   wrongful           death


                                               8
                                                                 No. 2012AP320



statute, Wis. Stat. § 895.03, prevents its application to deaths

caused outside of the state.          The statute provides:

       Recovery for death by wrongful act. Whenever the death
       of a person shall be caused by a wrongful act, neglect
       or default and the act, neglect or default is such as
       would, if death had not ensued, have entitled the
       party injured to maintain an action and recover
       damages in respect thereof, then and in every such
       case the person who would have been liable, if death
       had not ensued, shall be liable to an action for
       damages notwithstanding the death of the person
       injured; provided, that such action shall be brought
       for a death caused in this state.
Wis. Stat. § 895.03 (emphasis added).

       ¶19     If no Wisconsin wrongful death cause of action arises

under Wis. Stat. § 895.03, the language of Wis. Stat. §§ 895.03

and    895.04,    our   case   law    interpreting    both     statutes,     their

statutory history, and the canon of statutory construction, in

pari    materia,    dictate    that    Wis.   Stat.    §   895.04    terms      and

limitations do not apply.            Wisconsin Stat. § 895.04 governs who

may be a plaintiff in a wrongful death suit and what damages a

plaintiff may seek to recover.              More specifically, it permits
the    personal    representative      of   the   decedent's    estate     or   the

person to whom recovery belongs to bring a wrongful death action

and provides that non-economic damages are limited to $350,000.

Wis. Stat. § 895.04.       In relevant part, it states:

       (1) An action for wrongful death may be brought by the
       personal representative of the deceased person or by
       the person to whom the amount recovered belongs.

       . . .

       (4) Judgment for damages for pecuniary injury from
       wrongful death may be awarded to any person entitled

                                        9
                                                                   No. 2012AP320


      to bring a wrongful death action. Additional damages
      not to exceed $500,000 per occurrence in the case of a
      deceased minor, or $350,000 per occurrence in the case
      of a deceased adult, for loss of society and
      companionship may be awarded to the spouse, children
      or parents of the deceased, or to the siblings of the
      deceased, if the siblings were minors at the time of
      the death.

      (5) If the personal representative brings the action,
      the personal representative may also recover the
      reasonable cost of medical expenses, funeral expenses,
      including the reasonable cost of a cemetery lot, grave
      marker and care of the lot. If a relative brings the
      action,   the  relative   may   recover  such  medical
      expenses, funeral expenses, including the cost of a
      cemetery lot, grave marker and care of the lot, on
      behalf of himself or herself or of any person who has
      paid or assumed liability for such expenses.

      . . .

      (7) Damages found by a jury in excess of the maximum
      amount specified in sub. (4) shall be reduced by the
      court to such maximum. The aggregate of the damages
      covered by subs. (4) and (5) shall be diminished under
      s. 895.045 if the deceased or person entitled to
      recover is found negligent.
Wis. Stat. § 895.04.

      ¶20     By   its   terms,     Wis.     Stat.   §    895.04     applies       to

"action[s] for wrongful death."            It follows Wis. Stat. § 895.03,7
and   the     language    of      the   two    statutes     are     inextricably

intertwined.       Wisconsin Stat. § 895.03 merely establishes the


      7
       Although Wis. Stat. § 895.04 initially immediately
followed Wis. Stat. § 895.03, since their passage statutes have
been inserted between the two: Wis. Stat. § 895.031 Recovery
from estate of wrongdoer (created in 1937); Wis. Stat. § 895.035
Parental liability for acts of a minor child (created in 1957);
Wis. Stat. § 895.037 Abortion on or for a minor without parental
consent or judicial waiver (created in 1991); and Wis. Stat.
§ 895.038 Partial-birth abortions; liability (created in 1997).

                                        10
                                                                     No. 2012AP320



cause of action, but "does not state who is entitled to maintain

the action, the type and amount of damages recoverable, or to

whom the recovery belongs.         Those determinations must be made by

reference to the provisions of [Wis. Stat. §] 895.04."                        Harris

v. Kelley, 70 Wis. 2d 242, 248, 234 N.W.2d 628 (1975).                      Indeed,

the language in Wis. Stat. § 895.04 relies on the existence of a

wrongful death claim.        It indicates who may bring a wrongful

death claim and what may be recovered by a "person entitled to

bring a wrongful death action."               Wis. Stat. § 895.04(4).         Absent

a wrongful death action, no recovery may occur under Wis. Stat.

§ 895.04.

      ¶21   Consistent     with    the        statutes'    language,      Wisconsin

courts have declined to consider Wis. Stat. §§ 895.03 and 895.04

separately.     For example, in Delvaux v. Vanden Langenberg, 130
Wis. 2d 464, 492, 387 N.W.2d 751 (1986), the court rejected a

plaintiff's argument that Wis. Stat. § 895.04 creates a separate

and distinct cause action for the spouse and dependent children

of the deceased, independent of any negligence of the decedent.
It explained that "the threshold determination for the awarding

of   damages   in   a   wrongful   death        action    is   the   existence       of

liability for the wrongful death."                Id. at 496.        Additionally,

it stated that the threshold determination is made by examining

Wis. Stat. § 895.03, which provides that an action exists if the

decedent could have recovered had he lived.                    Id.   Thus, because

the decedent could not have recovered had he lived, his widow

and minor children did not have a cause of action premised upon
Wis. Stat. § 895.04.       Id.     The court's analysis focused on the
                                         11
                                                                                No. 2012AP320



fact that "sec. 895.03 must not be read in isolation from sec.

895.04."      Id.

       ¶22    Likewise, in Wangen v. Ford Motor Co., 97 Wis. 2d 260,

294 N.W.2d 437 (1980), the court declined to consider the two

statutes separately.               There, the court considered the question

of whether punitive damages were recoverable under Wisconsin's

wrongful death statute.                 Id. at 312.          After quoting Wis. Stat.

§ 895.03, the court proceeded to quote Wis. Stat. § 895.04(4)

and    (5),    and       determined       that       the    damages        recoverable      were

limited by those sections.                Id. at 312-13.

       ¶23    Wisconsin         courts     have       also    uniformly         applied     Wis.

Stat. §§ 895.03 and 895.04 as one unit, which together create a

cause    of    action        for        wrongful      death        in    Wisconsin.          See

Bartholomew v. Wis. Patients Comp. Fund, 2006 WI 91, ¶55, 293
Wis. 2d    38,    717 N.W.2d 216    (citing       both      statutes     for    the

proposition         that    "[a]        wrongful      death        claim    refers     to    the

statutory      cause       of    action      belonging         to       named    persons     for

injuries suffered postdeath."); Cogger, 35 Wis. 2d at 353 ("[a]
cause of action for wrongful death is purely statutory, being

derived from sec. 895.03, Stats. (formerly sec. 331.03, Stats.

1959) and sec. 895.04 (formerly sec. 331.04, Stats. 1959).");

Herro v. Steidl, 255 Wis. 65, 67, 37 N.W.2d 874 (1949) ("Sec.

331.03, Stats., creates for the benefit of persons named in sec.

331.04(1)(a)        a    cause     of    action      for     the    wrongful      death     of   a

person.").              Accordingly,       our       case     law       strongly      supports

interpreting Wis. Stat. § 895.04 as applicable only in wrongful
death causes of action arising under Wis. Stat. § 895.03.
                                                12
                                                                    No. 2012AP320



    ¶24    This interpretation is also suggested by the statutory

history of Wis. Stat. §§ 895.03 and 895.04.                These statutes were

enacted   together   in   1857    as    sections     1    and   2    of   the   same

statute, chapter 71.        Ch. 71, Laws of 1857.                   Section 1 of

Chapter 71 (which became Wis. Stat. § 895.03) created a cause of

action for wrongful death in Wisconsin.              Section 2 of chapter 71

(which became Wis. Stat. § 895.04), stated that "Every such

action" shall be brought by a personal representative of the

deceased and that the damages awarded shall not exceed $5,000.

Ch. 71, Laws of 1857.      By stating "Every such action," section 2

was explicitly referring to the wrongful death cause of action

created in section 1.

    ¶25    The language from section 2 explicitly referring to

section 1 was retained after chapter 71 was separated into two

statutes and renumbered as Wis. Stat. §§ 4255 and 4256 in 1878,

and later when those statutes were renumbered as Wis. Stat.

§§ 331.03 and 331.04 in 1925.           Even after Wis. Stat. § 331.031

(permitting   recovery    from    the       estate   of   the   wrongdoer)       was
inserted between the two statutes in 1939, Wis. Stat. § 331.04

still began "Every such action . . . ."                   Wis. Stat. § 331.04

(1939).    That language remained until 1949, when Wis. Stat.

§ 331.04 was amended to read "An action for wrongful death may

be brought . . . ," in an apparent attempt at clarification.

Ch. 548, Laws of 1949.           Wisconsin Stat. §§ 331.03 and 331.04

were renumbered as Wis. Stat. §§ 895.03 and 895.04 in 1965.                      Ch.

22, Laws of 1965.     The current Wis. Stat. § 895.04 begins with
the same language.
                                       13
                                                                            No. 2012AP320



       ¶26        Construing the statutes together is further supported

by     a    canon      of        statutory   construction      which        dictates   that

statutes created together and on the same topic be read in pari

materia.          See Madison Metro. Sch. Dist. v. Circuit Court, 2011
WI 72, ¶101, 336 Wis. 2d 95, 800 N.W.2d 442 (statutes dealing

with the same subject must be interpreted in pari materia);

State v. Clausen, 105 Wis. 2d 231, 244, 313 N.W.2d 819 (1982)

("Sections of statutes relating to the same subject matter must

be construed in pari materia.").                      As Wis. Stat. §§ 895.03 and

895.04          were   created       together   and    address    the       same   subject,

wrongful death, they must be read together.                             Accordingly, we

determine that Wis. Stat. § 895.04 cannot apply separately from

Wis. Stat. § 895.03.

       ¶27        Our analysis is further bolstered by the fact that the

Michigan equivalents to the provisions in Wis. Stat. §§ 895.03

and 895.04 are contained in a single statute, Mich. Comp. Laws

§ 600.2922.            State Farm admitted that if the provisions in Wis.

Stat. §§ 895.03 and 895.04 were still contained in a single
statute, it could not argue that they should be split and the

limits on damages applied separately from Wisconsin's cause of

action for wrongful death.                   However, if we were to adopt State

Farm's position that Wis. Stat. § 895.04 could apply, we would

have       to    split      up    Michigan's    statute.       Such     a    result    would

violate the principle of in pari materia.

       ¶28        Here,     the     facts    dictate    that     neither       Wis.    Stat.

§ 895.03 nor Wis. Stat. § 895.04 applies to Waranka's cause of
action.           It is undisputed that the actions causing Nicholas'
                                                14
                                                                         No. 2012AP320



death occurred in Michigan.            Wisconsin Stat. § 895.03 provides a

cause     of     action    for   deaths     caused     only       in    Wisconsin      and

accordingly is not applicable here.                Because Wis. Stat. § 895.04

cannot be separated from Wis. Stat. § 895.03, its limitations on

damages also do not apply to Waranka's action.8

                                          IV

      ¶29       Having    determined   that     Wis.      Stat.    §    895.04    cannot

apply separately from Wis. Stat. § 895.03, we turn next to the

issue     of    whether    Michigan    or   Wisconsin        law       applies   to    the

damages in Waranka's action.              As background we note that despite

the inapplicability of Wis. Stat. § 895.03 to deaths occurring

outside of Wisconsin, an individual may bring a wrongful death

action premised upon a death occurring in another state pursuant

to   that      state's    statutes.       Hughes     v.    Fetter,       341 U.S. 609

(1951).

      ¶30       In Hughes, the United States Supreme Court reversed

the dismissal of a wrongful death action brought in Wisconsin

for a death occurring in Illinois.                 Id.      The Wisconsin Supreme
Court     had    affirmed     the   dismissal,       which    was       based    on    the

language in Wis. Stat. § 895.03.               Id. at 610.         The United States

Supreme Court rejected that analysis and determined that the

Full Faith and Credit Clause required Wisconsin to recognize the

right of action created by the Illinois wrongful death statute.

      8
       Neither party appealed the circuit court's determination
that Wisconsin's law on comparative negligence, Wis. Stat.
§ 895.045, applies to this case. Unlike Wis. Stat. § 895.04, we
observe that Wis. Stat. § 895.045 is not limited to wrongful
death actions.

                                          15
                                                                                   No. 2012AP320



Id.    at    611     (citing         Art.    IV,    sec.    1        of    the    United      States

Constitution).             Consequently,            litigants         may       bring     suits    in

Wisconsin based on a death caused in another state pursuant to

that state's wrongful death statutes based on full faith and

credit.

       ¶31     It is in this context that Waranka's case was brought,

leaving us to determine which state's laws apply.                                  When choosing

between multiple state laws, the threshold question for a court

is "whether a genuine conflict exists between Wisconsin law and

the law of the other state."                       Sharp v. Case Corp., 227 Wis. 2d
1, 10-11, 595 N.W.2d 380 (1999).                         If there is a conflict then

the court will proceed to a conflict analysis which considers

first whether the other state has only minimal contacts with the

action.       Beloit Liquidating Trust v. Grade, 2004 WI 39, ¶24, 270
Wis. 2d    356,     677 N.W.2d 298.    If   more        than       minimal    contacts

exist,        the    court           will    then        proceed           to     consider        the

predictability            of     results,       maintenance               of     interstate       and

international          order,         simplification            of        the    judicial      task,
advancement          of        the    forum's        governmental               interests,        and

application of the better rule of law.                          Id. at ¶25.

       ¶32     State Farm asserts that a conflict exists because Wis.

Stat.    §    895.04      limits       the    amount       of    non-economic            damages    a

plaintiff can recover in a wrongful death action, and Mich.

Comp. Laws § 600.2922(6) does not.                       It contends that due to this

case's       limited      contacts       with      Michigan,         Wisconsin          law   should

prevail under a conflicts analysis.                             Waranka argues that no
conflict exists because Wisconsin's wrongful death law applies
                                                16
                                                                       No. 2012AP320



to    deaths    caused     only    in   Wisconsin.         Accordingly,        Waranka

maintains that no conflict analysis is necessary.

       ¶33     We agree with Waranka.           Michigan Comp. Laws § 600.2922

creates a cause of action for wrongful death in Michigan.                            The

statute      permits   juries     to    award    damages      that    are    "fair   and

equitable."       Mich. Comp. Laws § 600.2922(6).                    Wisconsin Stat.

§ 895.04 differs from the Michigan statute in that it places a

monetary cap on the amount of non-economic damages a plaintiff

may recover.       However, as discussed above, Wis. Stat. § 895.04

does not apply independently from Wis. Stat. § 895.03, and Wis.

Stat. § 895.03 does not apply to deaths caused outside of the

state.       Thus, there is no applicable wrongful death statute from

Wisconsin that conflicts with Michigan's wrongful death statute.

       ¶34     The federal district court for the Eastern District of

Wisconsin reached the same conclusion when addressing a similar

scenario.       Shaver v. Soo Line R.R. Co., 284 F. Supp. 701 (E.D.

Wis. 1968).        In Shaver, a widow brought an action in her own

name and in her own right, premised on her husband's death in
Michigan.       Id. at 701.       The defendant moved to dismiss, arguing

that   under     Michigan's       wrongful      death   law    only    the    personal

representative of the deceased could sue for wrongful death.

Id.    The widow contended that Wisconsin law should control and

that Wis. Stat. § 895.04 authorized her to bring the action.

Id. at 702.       Disagreeing with the widow, the court stated: "By

express      legislative    direction,         Wisconsin      does    not    apply   its

wrongful death statute, in whole or in part, to a death caused
outside of the state of Wisconsin. Thus, there really is no
                                          17
                                                                        No. 2012AP320



conflict of laws question here." Id.                         Accordingly, the court

determined that Michigan law governed and dismissed the suit.

Id.    Shaver is persuasive and we follow its analysis here.

       ¶35    In sum, we determine that there is no need to conduct

a conflict of laws analysis.                 Michigan's statute is the only

applicable statute under which a wrongful death action premised

on a death caused in Michigan can be maintained in Wisconsin.

Here, where the cause of Nicholas' death was the snowmobile

accident in Michigan, Mich. Comp. Laws § 600.2922 applies in

full.

                                            V

       ¶36    We   conclude    that    the       limitations     on    wrongful    death

actions in Wis. Stat. § 895.04 necessarily refer to wrongful

death actions created by Wis. Stat. § 895.03.                         The language of

the     statutes,    our      case    law       interpreting        both    Wis.   Stat.

§§ 895.03 and 895.04, their statutory history, and the canon of

statutory construction, in pari materia, dictate that Wis. Stat.

§ 895.04 cannot be applied separately from Wis. Stat. § 895.03.
       ¶37    We further conclude that because Wis. Stat. § 895.03

does not apply to deaths caused outside the state of Wisconsin,

there is no conflict between Wisconsin law and Michigan law.

Only    Michigan    law    applies    and       thus   we    need     not   undertake    a

conflict of laws analysis.             Accordingly, we affirm the court of

appeals.

       By    the   Court.—The    decision         of   the    court    of   appeals     is

affirmed.


                                            18
    No. 2012AP320




1